08/26/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0512


                                       DA 21-0512
                                    _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                             ORDER

 CLOVIS GENO,

              Defendant and Appellant.
                                _________________

       Appellant Clovis Geno was granted an extension of time to file and serve his
opening brief on or before August 15, 2022. Nothing further was filed and the opening
brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file and serve the opening brief on
appeal no later than September 26, 2022. Failure to file the brief within that time will result
in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to all counsel of record.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                     August 26 2022